On Application for Rehearing.
PER CURIAM.
[2] Plaintiff has filed an application for a rehearing, claiming interest on the $3,500 which defendant was condemned to pay him in default of defendant’s returning the jewelry as ordered by the decree of this court. Plaintiff did not pray for interest on the $3,500 claimed in his petition, or allege that interest was due or should be paid. Interest cannot be allowed by a decree of the court unless it has been claimed in the petition. Code of Practice, arts. 157 and 553; Babin v. Nolan, 6 La. Ann. 295; Citizens’ Bank v. Condran, 22 La. Ann. 53; Town of Vinton v. Lyons, 131 La. 673, 60 South. 54. In Sentell, Executor, v. Hewitt, 49 La. Ann. 1021, 22 South. 242, where interest was allowed under the prayer for general relief, in a demand in reconven-tiou, though not claimed in the prayer, it was claimed in the body of the demand in re-convention. In Schwartz v. Cronan, 30 La. Ann. 993, where interest was allowed under the prayer for general relief, though not prayed for, the report of the decision does not disclose whether interest was claimed in the body of the petition. In so far as these decisions .conflict with the provisions of the Code of Practice, they must be considered overruled by the subsequent decisions in Town of Vinton v. Lyons, supra. Plaintiff’s application for a rehearing is therefore denied.
[3] Defendant prays for a rehearing, or, in the alternative, for a correction of the decree, so as to allow him to retain the $1,200 loaned to plaintiff as a credit on the $3,500, which he has been condemned to pay to plaintiff in event of his failure to return the jewels as ordered by the decree of this court. Inasmuch as the $3,500 so ordered to be paid is the estimate of the value of the jewels, as alleged in plaintiff’s petition, he is entitled to only the balance of $2,300 in default of defendant’s returning the jewels as ordered by the decree of this court.
The decree heretofore rendered by this court is therefore amended so as to order that, in default of defendant’s delivering the jewelry as ordered in said decree, he shall pay to plaintiff - the sum of $2,300. In all other respects the decree is reinstated and made the final judgment of this court. With this amendment, defendant’s application for a rehearing is denied.